Exhibit 10.1

EXECUTION VERSION

SHARE REPURCHASE AGREEMENT

This SHARE REPURCHASE AGREEMENT (this “Agreement”) is made as of February 28,
2013 by and among Annie’s, Inc., a Delaware corporation (the “Company”), Solera
Partners, L.P., a Delaware limited partnership, and SCI Partners, L.P., a
Delaware limited partnership. Solera Partners, L.P. and SCI Partners, L.P. are
referred to herein collectively as the “Selling Stockholders.”

WITNESSETH:

WHEREAS, (i) the Selling Stockholders wish to sell an aggregate of 500,000
shares (the “Shares”) of common stock, par value $0.001 per share, of the
Company (the “Common Stock”), in such amounts as set forth on Schedule A, and
(ii) the Company wishes to purchase the Shares from the Selling Stockholders, in
each case upon the terms and subject to the conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and the representations,
warranties, covenants and undertakings contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Definitions. For purposes of this Agreement, the terms defined in
the preamble have the respective meanings ascribed to them therein, and the
following terms have the meanings set forth below:

“Action” means any action, suit, proceeding, claim, arbitration, litigation or
investigation, at law or in equity, in each case by or before any Person.

“Affiliate” means, with respect to any specified Person, any other Person that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with, such specified Person.

“Business Day” means any day other than Saturday, Sunday or any day on which the
Commission is closed due to public holiday.

“Commission” means the Securities and Exchange Commission.

“control” (and its derivatives) means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting equity interests, as trustee or
executor, by contract or otherwise.

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, writ, decree, permit, license or
other requirement or rule of law of any Governmental Authority.



--------------------------------------------------------------------------------

“Lien” means any mortgage, lien, pledge, claim, charge, security interest,
adverse claim, transfer restriction or encumbrance of any kind, other than
restrictions under federal or state securities laws.

“Material Adverse Effect” means any change, effect or circumstance that,
individually or when taken together with all other such changes, effects or
circumstances that occurred prior to the date of determination of the occurrence
of the Material Adverse Effect, is or is reasonably likely to materially delay
or prevent the consummation of any of the transactions contemplated by this
Agreement.

“Organizational Documents” means the articles of incorporation, certificate of
incorporation, certificate of formation, bylaws, memorandum or articles of
incorporation, operating agreement, certificate of limited partnership,
partnership agreement and all other similar documents, instruments or
certificates executed, adopted or filed in connection with the creation,
formation or organization of a Person, including any amendments thereto.

“Person” means any individual, corporation, partnership, limited liability
company, trust, unincorporated association, Governmental Authority or any
agency, instrumentality or political subdivision of any governmental entity, or
any other entity or body.

“Public Offering” means the public offering of shares of Common Stock by the
Underwriters pursuant to a registration statement under the Securities Act filed
with the Commission on or about the date hereof.

“Purchase Price” means an amount per share equal to (i) the price per share of
Common Stock set forth on the cover of the final prospectus supplement used in
connection with the Public Offering, minus (ii) the discounts and commissions
per share of Common Stock payable to the Underwriters in connection with the
Public Offering, as set forth in such final prospectus supplement.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

“Underwriters” mean the several underwriters named in the Underwriting Agreement
for which Credit Suisse Securities (USA) LLC and J.P. Morgan Securities LLC are
acting as representatives.

“Underwriting Agreement” means that certain Underwriting Agreement, to be
entered into, by and among the Company, the Selling Stockholders and the
Underwriters in connection with the Public Offering.

ARTICLE 2

PURCHASE AND SALE

Section 2.01. Purchase and Sale. Upon the terms and subject to the conditions of
this Agreement, and in reliance on the representations, warranties and
agreements set forth in this Agreement, at the Closing, (i) the Selling
Stockholders shall sell, transfer and deliver the Shares to the Company, free
and clear of all Liens and (ii) the Company shall purchase and acquire the
Shares from the Selling Stockholders, in each case in exchange for the payment
by the Company, pursuant to Section 2.02(a), of an amount equal to the product
of the Purchase Price and the number of Shares being sold by such Selling
Stockholder hereunder (such product, the “Aggregate Purchase Price”) to such
Selling Stockholder on the Closing Date (defined below).

Section 2.02. Closing. The closing of the transactions contemplated hereby (the
“Closing”) shall take place at the offices of Proskauer Rose LLP concurrently
with the closing of the transactions

 

2



--------------------------------------------------------------------------------

contemplated by the Underwriting Agreement, or such other date and time as may
be mutually agreed to by each of Selling Stockholders and the Company after
satisfaction or waiver of all conditions set forth in Article 5 (the “Closing
Date”). At the Closing:

(a) The Company shall deliver to each Selling Stockholder such Selling
Stockholder’s Aggregate Purchase Price by wire transfer of immediately available
federal funds.

(b) Each Selling Stockholder shall (i) deliver to the Company an executed
receipt for its Purchase Price; (ii) electronically transfer the Shares to the
Company by instructing such Selling Stockholder’s broker to DWAC such Shares to
the Company’s account at the transfer agent for the Company; and (iii) deliver
to the Company any other documents reasonably requested by the Company in
connection with the transactions contemplated hereby.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE SELLING STOCKHOLDERS

Each Selling Stockholder, severally and not jointly, represents and warrants to
the Company as of the date of this Agreement and as of the Closing as follows:

Section 3.01. Existence; Authorization. Such Selling Stockholder is an entity
duly organized, validly existing and in good standing under the Laws of its
jurisdiction of organization, as applicable. Such Selling Stockholder has the
requisite power and authority to enter into, execute and deliver this Agreement,
to perform all of the obligations to be performed by it hereunder, and to
consummate the transactions contemplated hereby. This Agreement has been duly
authorized, executed and delivered by it, and, assuming due authorization,
execution and delivery by each other party hereto, this Agreement constitutes a
valid and binding obligation of such Selling Stockholder, enforceable against it
in accordance with its terms and conditions, except (i) as such enforcement is
limited by bankruptcy, insolvency or other similar Laws affecting the
enforcement of creditors’ rights generally and (ii) for limitations imposed by
general principles of equity.

Section 3.02. No Conflicts. Neither the execution, delivery or performance by
such Selling Stockholder of this Agreement, nor the consummation of the
transactions contemplated hereby by such Selling Stockholder will conflict with,
result in the breach of, constitute a default under or accelerate the
performance required by the terms of: (i) any Law; (ii) any judgment, order
writ, decree, permit or license of any court or government, governmental or
regulatory agency to which such Selling Stockholder or its assets may be
subject; (iii) any Organizational Document of such Selling Stockholder; (iv) any
other contract, agreement, commitment or instrument to which such Selling
Stockholder is a party or by which any of its assets are bound; or
(v) constitute an event which, with or without due notice, the passage of time
or action by a third party, would result in any of the foregoing (i) through
(iv), except in any case where such conflict, breach, default or acceleration
would not reasonably be expected to have a Material Adverse Effect. Assuming the
accuracy of the representations and warranties set forth in Article 4, the
execution and delivery of this Agreement by such Selling Stockholder and the
performance and consummation of the transactions contemplated hereby do not
require any registration, filing, qualification, consent, authorization or
approval under any Law. Neither the execution and delivery of this Agreement nor
the performance or consummation of the transactions contemplated hereby by such
Selling Stockholder will result in the creation of any Lien upon any of the
Shares.

Section 3.03. Ownership of Shares. Such Selling Stockholder owns all right,
title and interest (legal and beneficial) in and to the Shares being sold by
such Selling Stockholder hereunder. Upon the Closing, the Company will acquire
marketable title to such Shares free and clear of all Liens other than any Liens
created by the Company.

 

3



--------------------------------------------------------------------------------

Section 3.04. Litigation. There is no Action pending or, to the knowledge of
such Selling Stockholder, threatened in writing against such Selling Stockholder
or its Affiliates which, if adversely determined, would prevent the consummation
of the transactions contemplated by this Agreement. There is no Action by such
Selling Stockholder pending or threatened against any other Person relating to
the Shares owned by such Selling Stockholder.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby represents and warrants to the Selling Stockholders, as of
the date of this Agreement and as of the Closing Date as follows:

Section 4.01. Existence; Authorization. The Company is duly organized, validly
existing and in good standing under the Laws of the State of Delaware. The
Company has the requisite power and authority to enter into, execute and deliver
this Agreement, to perform all of the obligations to be performed by it
hereunder, and to consummate the transactions contemplated hereby. This
Agreement has been duly authorized, executed and delivered by it, and, assuming
due authorization, execution and delivery by each other party hereto, this
Agreement constitutes a valid and binding obligation of the Company, enforceable
against it in accordance with its terms and conditions, except (i) as such
enforcement is limited by bankruptcy, insolvency or other similar Laws affecting
the enforcement of creditors’ rights generally and (ii) for limitations imposed
by general principles of equity.

Section 4.02. No Conflicts. Neither the execution, delivery or performance by
the Company of this Agreement, nor the consummation of the transactions
contemplated hereby by the Company will conflict with, result in the breach of,
constitute a default under or accelerate the performance required by the terms
of: (i) any Organizational Document of the Company; (ii) any Law; (iii) any
judgment, order, writ, decree, permit or license of any court, governmental or
regulatory agency to which the Company or its assets may be subject; (iv) any
contract, agreement, commitment or instrument to which the Company is a party or
by which it or any of its assets is bound; or (v) constitute an event which,
with or without due notice, the passage of time or action by a third party,
would result in any of the foregoing, except in any case where such conflict,
breach, default or acceleration would not reasonably be expected to have a
Material Adverse Effect. Assuming the accuracy of the representations and
warranties set forth in Article 3, the execution and delivery of this Agreement
by the Company and the performance and consummation of the transactions
contemplated hereby do not require any registration, filing, qualification,
consent or approval under any such Law.

Section 4.03. Litigation. There is no Action pending, or to the knowledge of the
Company, threatened against the Company or its Affiliates which, if adversely
determined, would prevent the consummation of the transactions contemplated by
this Agreement.

ARTICLE 5

CONDITIONS TO CLOSING

Section 5.01. Conditions to Obligation of the Company. The obligations of the
Company to consummate the transactions contemplated by this Agreement at the
Closing are subject to each of the following conditions:

(a) Representations and Warranties. The representations and warranties of each
Selling Stockholder contained in this Agreement shall be true and accurate as of
the Closing Date.

 

4



--------------------------------------------------------------------------------

(b) Legal Proceedings. No order of any nature issued by a court of competent
jurisdiction restraining, prohibiting or affecting the consummation of the
transactions contemplated by this Agreement shall be in effect, and no claim,
suit, action, investigation, inquiry or other proceedings by any Governmental
Authority or other person shall be pending or threatened which questions the
validity or legality of the transactions contemplated by this Agreement or
prohibits the consummation of the Closing.

(c) Consummation of the Public Offering. The Public Offering shall have been
consummated in accordance with its terms as described in the prospectus used in
connection therewith.

Section 5.02. Conditions to Obligation of Selling Stockholders. The obligations
of each Selling Stockholder to consummate the transactions contemplated by this
Agreement at the Closing are subject to each of the following conditions:

(a) Representations and Warranties. The representations and warranties of the
Company contained in this Agreement shall be true and accurate as of the Closing
Date.

(b) Legal Proceedings. No order of any nature issued by a court of competent
jurisdiction restraining, prohibiting or affecting the consummation of the
transactions contemplated by this Agreement shall be in effect, and no claim,
suit, action, investigation, inquiry or other proceeding by any Governmental
Authority or other person shall be pending or threatened which questions the
validity or legality of the transactions contemplated by this Agreement or
prohibits the consummation of the Closing.

(c) Consummation of the Public Offering. The Public Offering shall have been
consummated in accordance with its terms as described in the prospectus used in
connection therewith.

ARTICLE 6

GENERAL PROVISIONS

Section 6.01. Termination.

(a) This Agreement may be terminated and the transactions contemplated by it
abandoned before the Closing pursuant to the mutual written consent of the
Company and each Selling Stockholder at any time prior to the Closing.

(b) This Agreement shall automatically terminate and the transactions
contemplated hereby abandoned without further action by the Company or the
Selling Stockholders if the Closing does not occur on or before April 30, 2013.

(c) If this Agreement is terminated as permitted by Section 6.01(a) or (b) above
prior to the Closing, then the Company shall have no further obligation to buy,
and the Selling Stockholders shall have no further obligation to sell, any
Shares and no party to this Agreement shall have any liability or further
obligation to any other party pursuant to this Agreement.

Section 6.02. Assignment; Successors. Neither this Agreement nor any of the
rights, interests or obligations under this Agreement may be assigned or
delegated, in whole or in part, by operation of Law or otherwise, by any Selling
Stockholder or the Company without the prior written consent of the Company or
each Selling Stockholder, as the case may be, and any such assignment without
such prior written consent shall be null and void. Subject to the preceding
sentence, this Agreement and all of its provisions shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns.

 

5



--------------------------------------------------------------------------------

Section 6.03. Amendment; Waiver. This Agreement may be amended or waived only if
such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party to this Agreement, or in the case of a waiver, by the
party or parties against whom the waiver is sought to be enforced. Any failure
of the Company to comply with any obligation, agreement or condition under this
Agreement may only be waived in writing by each of the Selling Stockholders, and
any such failure by a Selling Stockholder may only be waived in writing by the
Company, but any such waiver shall not operate as a waiver of, or estoppel with
respect to, any subsequent or other failure. No failure by a party to take any
action against any breach of this Agreement or default by the other party shall
constitute a waiver of such party’s right to enforce any provision of this
Agreement or to take any such action.

Section 6.04. Notice. All notices, demands or other communications to be given
or delivered under or by reason of this Agreement shall be given in accordance
with and governed by the notice requirements of the Underwriting Agreement.

Section 6.05. Third Parties. Except as specifically set forth or referred to in
this Agreement, nothing in this Agreement, expressed or implied, is intended, or
shall be construed, to confer upon or give to any person or entity other than
the parties hereto and their successors or assigns, any rights or remedies under
or by reason of this Agreement.

Section 6.06. Governing Law; WAIVER OF JURY TRIAL. This Agreement shall be
governed by and construed in accordance with the Laws of the State of New York,
without regard to any conflicts of Laws principles which would result in the
application of the Laws of any other jurisdiction. To the fullest extent
permitted by Law, each party hereto waives any and all rights such party may
have to a jury trial with respect to any dispute arising under this Agreement or
the transactions contemplated hereby.

Section 6.07. Entire Agreement. This Agreement sets forth the entire agreement
and understanding of the parties with respect to the subject matter of this
Agreement and supersedes all prior agreements, promises, covenants,
arrangements, communications, term sheets, memoranda of understanding, letters
of intent, representations or warranties, whether oral or written, by any party
or any officer, employee or representative of any party.

Section 6.08. Further Assurances. Each of the Company and the Selling
Stockholders shall execute and deliver such additional documents and instruments
and shall take such further action as may be necessary or appropriate to
effectuate fully the provisions of this Agreement.

Section 6.09. Survival of Representations and Warranties. Expect as expressly
set forth in Section 6.01, all representations and warranties contained herein
or made in writing by any party in connection herewith shall survive the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.

Section 6.10. Severability. Whenever possible, each provision or portion of any
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable Law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable Law, such invalidity, illegality or
unenforceability shall not affect any other provision or portion of any
provision in the applicable jurisdiction, and this Agreement shall be reformed
to the minimum extent necessary so that this Agreement may be construed and
enforced in such jurisdiction to the maximum extent that such illegal or
unenforceable provision may be enforced.

 

6



--------------------------------------------------------------------------------

Section 6.11. Headings; Interpretation. The headings of the Articles and
Sections of this Agreement are inserted for convenience only and shall not
constitute a part of or affect in any way the meaning or interpretation of this
Agreement. The words “include,” “includes” and “including” when used in this
Agreement shall be deemed in each case to be followed by the words “without
limitation.” Defined terms used in this Agreement shall have the same meaning
whether defined or used herein in the singular or the plural, as the case may
be. Each party hereto acknowledges that it has reviewed this Agreement prior to
its execution and that changes were made to this Agreement based upon its
comments. If any disputes arise with respect to the interpretation of any
provision of this Agreement, the provision shall be deemed to have been drafted
by all of the parties and shall not be construed against any party on the basis
that the party was responsible for drafting that provision.

Section 6.12. Counterparts. This Agreement may be executed in two or more
identical counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Facsimile and
portable document format (.pdf) copies of this Agreement shall have the same
force and effect as an original.

[Signature Pages Follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Share Repurchase Agreement as
of the date first above written.

 

COMPANY: ANNIE’S, INC.   By:  

/s/ John Foraker

  Name:   John Foraker   Title:   Chief Executive Officer SELLING STOCKHOLDERS:
SOLERA PARTNERS, L.P.   By:   Solera Capital GP, L.P., as General Partner   By:
  Solera GP, LLC, as General Partner   By:  

/s/ Molly Ashby

  Name:   Molly Ashby   Title:   Chief Executive Officer SCI PARTNERS, L.P.  
By:   Solera GP II, LLC, as General Partner   By:  

/s/ Molly Ashby

  Name:   Molly Ashby   Title:   Chief Executive Officer

Signature Page to Share Repurchase Agreement



--------------------------------------------------------------------------------

SCHEDULE A

 

Selling Stockholder

  

Shares of Common Stock to be sold in

pursuant to this Share Repurchase

Agreement

Solera Partners, L.P.

   491,000

SCI Partners, L.P.

   9,000